Citation Nr: 0730611	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for postoperative residuals 
of a L5-S1 diskectomy and fusion from May 16, 2002?

2.  What evaluation is warranted for left shoulder 
impingement with degenerative joint disease from May 16, 2002 
to August 21, 2002?

3.  What evaluation is warranted for left shoulder 
impingement with degenerative joint disease from August 22, 
2002?

4.  What evaluation is warranted for major depression from 
May 16, 2002?

5.  What evaluation is warranted for allergic rhinitis from 
May 16, 2002?

6.  What evaluation is warranted for hemorrhoids with a 
history of anal fissures from May 16, 2002?

7.  What evaluation is warranted for a left knee anterior 
cruciate ligament (ACL) deficiency from May 16, 2002?

8.  Entitlement to an effective date prior to March 18, 2005, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

	Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to September 
1984, January 1989 to July 1994, and from April 1999 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A June 2002 rating decision granted service connection for 
the above claimed disabilities and denied entitlement to 
TDIU.  The February 2003 rating decision increased the 
evaluation for the left shoulder disorder to 20 percent 
effective August 22, 2002, and reduced the rating for 
allergic rhinitis to a noncompensable rate.   The RO also 
denied entitlement to a total disability evaluation based on 
individual unemployability.  

A May 2003 statement of the case increased the evaluation for 
hemorrhoids to 10 percent disabling effective May 16, 2002; 
increased the evaluation for major depression to 30 percent 
effective May 16, 2002; and restored a 10 percent rating for 
allergic rhinitis effective May 16, 2002.  
 
An April 2006 rating decision granted entitlement to a total 
disability evaluation based on individual unemployability 
effective March 18, 2005.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  From May 16, 2002 to September 22, 2002, postoperative 
residuals of a L5-S1 diskectomy and fusion were not 
manifested by a pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief; or 
by unfavorable ankylosis of the lumbar spine.

2.  Since September 23, 2002, postoperative residuals of a 
L5-S1 diskectomy and fusion have not been manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; by unfavorable ankylosis 
of the entire thoracolumbar spine; or by a fractured vertebra 
necessitating a jury mast.

3.  For the period from May 16 to August 21, 2002, the 
veteran's left shoulder impingement with degenerative joint 
disease was not manifested by limitation of motion to the 
shoulder level.

4.  Since August 22, 2002, the veteran's left shoulder 
impingement with degenerative joint disease has not been 
manifested by a limitation of motion to 25 degrees from the 
side.  
 
5.  Between May 16, 2002, and November 5, 2003, the veteran's 
major depression was not productive of occupational and 
social impairment with reduced reliability and productivity.
 
6.  Since November 6, 2003, the veteran's major depression 
has been productive of occupational and social impairment 
with reduced reliability and productivity.
 
7.  Since May 16, 2002, allergic rhinitis has not been 
productive of nasal polyps.

8.  The veteran's left knee anterior cruciate ligament (ACL) 
deficiency is not manifested by moderate recurrent 
subluxation or lateral instability.
 
 
CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a rating in 
excess of 30 percent for postoperative residuals of a L5-S1 
diskectomy and fusion were not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2002).

2.  Since September 23, 2002, the criteria for a rating in 
excess of 30 percent for postoperative residuals of a L5-S1 
diskectomy and fusion have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5293 (2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2006).

3.  From May 16, to August 21, 2002, the criteria for an 
evaluation in excess of 10 percent for a left shoulder 
impingement with degenerative joint disease were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Diagnostic Code 5201 (2006).

4.  From August 22, 2002, the criteria for an evaluation in 
excess of 20 percent for left shoulder impingement with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.71a, 
Diagnostic Code 5201.

5.  Since May 16, 2002, to November 5, 2003, the criteria for 
a 50 percent evaluation in for major depression were not met, 
but since November 6, 2003, the criteria have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.130, Diagnostic Code 9440 (2006).

6.  Since May 16, 2002, the criteria for an evaluation in 
excess of 10 percent for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 
4.21, 4.97, Diagnostic Code 6522 (2006).

7.  Since May 16, 2002, the criteria for an 
increased rating for a left knee anterior cruciate ligament 
tear deficiency have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code 5257 (2006);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
2004, 2005, and April 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

II.  Increased evaluations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A.  Postoperative residuals of a L5-S1 diskectomy and fusion

Background

Service medical records show that the veteran sustained a 
lumbar spine injury while moving a locker in 1991.  A May 
1994 separation examination revealed a normal spine.  

In March 1998,  he reported undergoing a laminectomy in 1995, 
i.e., while not on active duty.  In March 2001, he was 
disqualified for flying duties due to pain medication used to 
treat back pain.  At that time a history of incurring a back 
injury in a 1995 car accident was noted.  In 2001 he 
underwent a diskectomy and fusion.  He was thereafter 
medically boarded out of the service.  
 
At a May 2002 VA examination, the veteran reported pain with 
movement.  Physical examination revealed that the veteran was 
able to bend forward to 40 degrees, bend backwards to 30 
degrees, bend left to 30 degrees, and bend right to 20 
degrees.  No neurological abnormalities were noted.  

At a November 2002 VA examination the appellant was found to 
have radiating pain, muscle spasm, and tenderness.  The 
veteran was able to bend forward to 20 degrees, bend backward 
to 0 degrees, bend side to side to 10 degrees, and rotate to 
5 degrees.  The examiner noted the veteran could not squat, 
lift more than 20 pounds, stand for longer than 30 minutes, 
or sit for longer than 60 minutes.  The neurological 
examination showed 4/5 weakness with dorsiflexion of both 
feet.  Abnormal sensation to pinprick was noted in the 
lateral aspect of the left leg.  Patellar and Achilles 
reflexes were diminished bilaterally to 1+.  

VA treatment records dated from November 2002 to June 2003 
showed continued treatment for his lumbar spine disability.  
In December 2002, the veteran reported mild soreness and 
limitation of flexion and extension.  A March 2003 record 
noted full extension and forward bending to 90 degrees.  An 
April 2003 lumbar spine computed tomography (CT) scan showed 
mild annular bulges at L2-L3 and L4-L5 with mild changes of 
degenerative facet disease at L2-L3 and L4-L5.  The veteran 
was issued a back brace in May 2003.  A July 2003 nerve 
conduction velocity and electromyography (NCV/EMG) study 
noted that the electrical findings were highly suggestive of 
bilateral L4, 5 and S1 lumbar radiculopathy.  The examination 
showed the veteran walked with a markedly antalgic gait on 
the right side.  There was no visible foot drop.  Range of 
motion was described as severely limited due to fusion and 
severe pain on movement.  Flexion and extension was less than 
20 degrees with severe back pain.  Lateral bending was 
severely limited with ipsilateral low back pain.  The veteran 
had difficulty walking with a heel gait on the right side and 
normal on the left side.  

A November 2003 orthopedic note indicates the veteran 
complained of back pain.  It was noted the veteran was not 
doing his strengthening exercises religiously because he 
stated they hurt his back.  

By a rating decision dated April 2004, the veteran was 
granted service connection for left and right lower extremity 
radiculopathy.  No appeal has been perfected to the ratings 
assigned for radiculopathy.  Hence, the Board may not 
exercise jurisdiction over that matter.  38 U.S.C.A. § 7105 
(West 2002).

June 2004 treatment records from Richard J. Radna, M.D., note 
a moderate bilateral paravertebral spasm in the lumbosacral 
region, with moderately diminished range of motion.  Spurling 
maneuver elicited discomfort at the base of the neck.  
Straight leg raising was moderately restricted bilaterally.  

A July 2004 VA neurology examination did not point to any 
particular nerve problem, and there was no evidence of 
myelopathy.  The examination was difficult to fully evaluate 
due to give way testing which might be related to pain.  
Magnetic resonance imaging, computed tomography and 
myelograms did reveal annular bulging.  The veteran was 
followed by pain management so the examiner found no need for 
further neurological follow up or evaluation.  The veteran 
did not want any further surgical procedures.  

A July 2004 pain management follow up note indicated the 
veteran complained of mild low back pain radiating to both 
buttocks and the right thigh.  The veteran was to continue 
Oxycodone.  

An August 2004 report from Coop City Chiropractic noted 
complaints of radiating back pain to the bilateral hips and 
buttocks and down both legs.  Flexion was to 35 degrees, 
extension to 15 degrees, left rotation to 5 degrees, right 
rotation to 10 degrees, left and right lateral flexion was to 
10 degrees, all with pain.  The veteran was treated with 
intermittent traction and manipulation.  Ultrasound and 
electrical stimulation with massager and deep tissue work 
were used as needed.  The veteran was advised to be seen 
daily for three weeks at which time he was reexamined and 
further treatment was recommended.

March 2005 VA records show the veteran was seen for an 
orthopedic consultation.  He reported low back pain, and 
bilateral lower extremity pain with severe muscle spasms in 
his thighs and calves.  He had tingling radiation to his 
toes.  It was noted that the veteran groaned while changing 
his clothes, but was able to dress and undress independently 
and bend over to tie his shoes with his foot on the floor.  
Range of motion was flexion to 25 degrees with pain, 
extension to 5 degrees, and lateral flexion to 20 degrees.  
 
An April 2005 VA computed tomography scan of the lumbar spine 
showed status post posterior fusion at L5/S1; mild annular 
bulges at L2/3 and L4/5 with mild changes of degenerative 
facet disease at L2/3 and L4/5.  No disc protrusions were 
identified.  July to December 2005 treatment records show 
continued treatment for low back pain.  Records show lower 
extremity radiculopathy.

At a May 2005 VA examination, the veteran reported chronic 
back pain which did not flare up.  He stated he could walk 
about 60 yards but then had to stop.  He reported he had to 
use a walking cane and wore a back brace.  The examination 
showed he was able to walk slowly back to the examining room.  
He was able to get up and down off of the examining table, 
but had to slowly roll over on his side to push himself up.  
He was somewhat stiff.  The back had increased muscle spasm 
in the lumbar area.  

Forward flexion was to 30 to 40 degrees where he stopped and 
would not go any further.  Extension was to 5 degrees, 
possibly 10 degrees at the most.  He did not appear able to 
arch his back to any extent.  Lateral flexion was to 22 
degrees bilaterally, and rotation was to 40 degrees 
bilaterally.  These movements were noted as painful, 
especially the lateral flexion at the extreme of range of 
movement.  Repetitive movement was not attempted.  He stated 
he just could not move a desk to another area repeatedly and 
declined doing this.  Reflexes were noted as normal.  He had 
good deep tendon reflexes and was able to stand on his heels 
and toes but had to hold on and then was not strong in doing 
this.  He walked across the room normally even without his 
back brace or without a cane.  

At a November 2005 VA examination, the veteran reported doing 
very little in the way of daily activities, but he could 
drive locally around the neighborhood.  He could walk for 
about 20 or 30 yards if he walked slowly and did not do real 
chores.  He reported having trouble dressing himself because 
of problems bending over getting his shoes and socks on.  The 
November 2005 neurological examination showed a mild 
limitation of motion laterally, plus mild diffuse sensory 
loss in the extremities distally.  Reflexes and muscle bulk 
were preserved.  Lumbar vertebral arthropathy was noted.  

Social Security Administration records and medical reports 
show disorders of the back and mood disorders.  It was noted 
that the veteran had not engaged in substantially gainful 
activity since August 2001 and was found to have impairments 
including low back and emotional difficulties.  He was found 
to be disabled for Social Security purposes from August 2001.

Criteria and analysis

By a rating decision dated in June 2002, the veteran was 
granted service connection for postoperative residuals of a 
L5-S1 diskectomy and fusion and assigned a 30 percent 
disability rating effective May 16, 2002.  This evaluation 
has remained in effect since that time.  The Board notes that 
the 2002 rating decision granting service connection assigned 
a 40 percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, but 10 percent was deducted since the 
condition existed prior to service and was considered service 
aggravated.  No evidence has been presented suggesting that a 
decrement in the rating due to the preexisting nature of the 
disorder was not warranted.

While this appeal was pending the general rating criteria for 
spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by a May 
2003 Supplemental Statement of the Case.  Accordingly, 
adjudication of her claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board may only analyze the evidence dated 
after the effective date of the new regulation under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).



Old Regulations.  

Under the regulations in effect prior to September 26, 2003, 
a  severe limitation of lumbar motion warranted a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent rating.

Prior to September 23, 2002, the rating schedule for an 
intervertebral disc syndrome (IVDS), provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations for chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

The new general rating criteria for back disorders became 
effective on September 26, 2003.  They are controlling 
regardless whether there are symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  In this 
respect, a 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

When the veteran's service connected low back disability is 
evaluated under the old rating criteria, and in light of all 
pertinent medical records, including reported degrees of 
lumbar motion, and effects of pain on use, it is found that 
the disorder was not manifested by a pronounced 
intervertebral disc syndrome, warranting an increased 
evaluation under Diagnostic Code 5293.  The Medical 
Evaluation Board report found no lower extremity 
radiculopathy.  Examination did find back pain with straight 
leg raising of the right leg and findings of limited and 
painful range of motion in the lumbar spine.  

From September 2002, an intervertebral disc syndrome is rated 
based on incapacitating episodes (under the revised Code 
5293, then from September 26, 2003 under Code 5243). Here, 
the preponderance of the evidence is against a rating greater 
than the currently rating assigned under Diagnostic Code 5293 
because the medical evidence does not show incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. Hence, there is no basis for rating based 
on incapacitating episodes.

When the service connected lumbar disability is evaluated 
under the new rating criteria effective from September 2003, 
an increased rating is not warranted since the medical 
evidence does not show unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.

The Board again notes that the veteran was granted separate 
evaluations for his bilateral radiculopathy.  An appeal has 
not been presented with respect to those separate ratings, 
and hence, any rating assigned for radiculopathy is not 
before the Board.
 
In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, it must be denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Left shoulder impingement with degenerative joint disease

Background

The veteran is right handed.
 
Service medical records dated from March 2002 show a painful 
range of motion with flexion limited to 150 degrees and 
abduction limited to 120 degrees.

At a November 2002 VA examination, left shoulder flexion was 
limited to 90 degrees, and internal and external rotation 
were limited to 90 degrees.  The veteran reported pain with 
movement.  The examiner noted the veteran could not work over 
his head or lift more than 10 pounds with his left arm.  No 
ankylosis was noted.  

VA treatment records dated November 2002 to June 2003 note a 
decreased range of motion in December 2002, but a March 2003 
note indicated a full range of left shoulder motion.  A May 
2003 magnetic resonance imaging (MRI) scan showed some 
tendonosis.  The examiner in May 2003 found that the 
appellant was disabled and not a candidate for any kind of 
work.

October 2003 VA electromyograph and nerve conduction velocity 
studies showed left deltoid muscle atrophy.  There was 
moderate tenderness at the short head of the biceps tendon at 
the shoulder.  Active range of motion of the shoulder was 
limited at 70 degrees of abduction, 80 degrees of flexion, 
and 0 degrees internal rotation due to pain.  Passive range 
of motion was full with pain on movement.  There was mild 
dorsal interosseous muscle atrophy compared to the right 
side.  Manual muscle testing was difficult at the shoulder 
girdle muscles due to pain.  Deep tendon reflexes were 2+ at 
the biceps and brachioradialis, 1+ at the triceps.  

At a May 2005 VA examination, the veteran reported left 
shoulder pain, weakness, and stiffness.  He complained of 
muscle spasm and increased pain with any movement approaching 
bringing the arm to horizontal.  He could not get it much 
above horizontal.  He indicated he could not do any kind of 
work with this left arm.  

Passively, the veteran could flex and abduct to 100 to 110 
degrees, but pain was encountered which was made obvious with 
grimacing and he would not let the examiner carry it any 
further than this.  Active range of motion showed forward 
flexion to 110 degrees, abduction to 100 degrees, with pain.  
Internal rotation was to 80 degrees and external rotation was 
to 90 degrees.  It was noted that internal rotation caused 
pain at 80 degrees.  Repetitive movement of the shoulder 
could not be done other than having him move his arm back and 
forth from a dependent position to near horizontal position.  
It was noted the veteran fatigued easily and could not do 
this more than five or six times against gravity.  The 
examiner noted MRI of the left shoulder in the past showed an 
abnormal labrum and some evidence of tendon thickening.  It 
was felt that he did have rotator cuff problems with 
impingement.  The diagnosis was rotator cuff degenerative 
changes with impingement.

VA treatment records dated 2004 and 2005 showed treatment for 
the veteran's left shoulder pain.  February 2005 x-rays of 
the left shoulder were normal.  MRI showed minimal 
degenerative changes of the acromioclavicular joint.  March 
2005 treatment records show full range of motion of the left 
shoulder with slight crepitus.  There was no impingement 
symptoms and negative acromioclavicular stress test.  There 
was no tenderness. 

At a November 2005 VA examination, the veteran reported pain 
with any movement of the shoulders.  The examiner diagnosed 
left shoulder impingement.

Social Security Administration records and medical reports 
show the veteran has shoulder problems limiting his ability 
to lift and work overhead.  

Criteria and analysis

The veteran was granted service connection for his left 
shoulder disability in a June 2002 rating decision and 
assigned a 10 percent disability evaluation effective May 16, 
2002.  The evaluation was increased to 20 percent in a 
February 2003 rating decision effective August 22, 2002.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
evaluation is awarded for limitation of motion of the minor 
arm when motion is possible to the shoulder level.  
Limitation of motion to 25 degrees from the side warrants a 
30 percent for the minor shoulder.  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  As the veteran is right 
handed his left shoulder is his minor upper extremity.

The Board finds that the veteran did not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
for his service-connected left shoulder condition prior to 
August 22, 2002, because pertinent medical records did not 
show that his left shoulder was manifested by limitation of 
motion at shoulder level to warrant a 20 percent evaluation 
under Diagnostic Code 5201.

Moreover, the veteran's left shoulder disability has not met 
the criteria for a 30 percent disability rating under 
Diagnostic Code 5201 at any time since August 22, 2002.  In 
this regard, while painful motion has been shown, at no time 
has left arm motion been limited to 25 degrees from the 
side.  Hence, there is no basis to assign a 30 percent 
disability rating under Diagnostic Code 5201.

The Board has considered entitlement to an increased rating 
based on functional impairment due to pain; however, the 
veteran is already receiving a disability rating based on 
symptomatology that includes functional impairment due to a 
limitation of motion.  None of the evidence of record shows 
any additional loss of function that causes the veteran's 
disability to more nearly approximate limitation of arm 
motion to 25 degrees from the side.  Accordingly, a higher 
rating based on functional loss due to pain pursuant to 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

C.  Major Depression

Background

At a May 2002 VA examination, the veteran complained of sleep 
problems and feeling depressed most days.  His stated his 
appetite comes and goes.  He frequently awoke after 
nightmares in a hot sweat and felt the nightmares were 
brought on by the stress his family was in due to the 
"transition" and the fact that he was not providing for his 
family.  

The examination showed the veteran's affect to be somewhat 
blunted.  He was not psychotic, there was no impairment of 
thought processes, his speech was coherent and relevant.  
There were no delusions, hallucinations, and he was not 
paranoid.  The veteran reported he did not think about 
suicide and did not think about homicide.  He was neat and 
clean and oriented to person, place, and time.  He was of 
average intelligence, his memory was intact, and his insight 
was good.  His judgment was good and there was no obsessive 
or ritualistic behavior noted.  While there were no panic 
attacks, he did describe feeling anxious, particularly with 
the night sweats and waking up at one or two in the morning 
with worry and feeling of getting up and doing something to 
find work.  He was depressed.  There was no problem with 
impulse control.  He did not have an alcohol or drug problem, 
and did not use alcohol or drugs.  The examiner noted the 
veteran met the criteria for major depression disorder.  The 
veteran was assessed a Global Assessment of Functioning (GAF) 
score of 55.  

At a December 2002 VA contract examination, the veteran 
reported that after his back surgery he developed chronic 
pain syndrome and became depressed.  He reported some minor 
suicidal ideas but never any attempts.  He reported 
developing initial insomnia, partially because of pain.  He 
stated he lost 18 pounds because of lack of appetite.  He 
denied crying spells or ever being psychiatrically 
hospitalized.  He indicated that his sleep was better and 
slept six hours at night.  He had no current suicidal 
thoughts.  He did relate trouble with concentration.  His 
appetite had been adequate.  He had a slight decrease in 
energy.  At one point he stated that his depression was now 
worse and explained that he felt more demoralized about his 
inability to financially care for his family than previously.  
He had no panic attacks.

The examination showed the veteran to be somewhat irritable, 
truculent, and angry that the military discharged him because 
he was not world wide qualified.  Thought processes were 
logical, coherent, and goal directed.  Thought content varied 
appropriately.  There was no evidence of psychosis.  Mood was 
described as angry and effect was variable.  He was not 
homicidal or suicidal.  Cognitively, he was alert and 
oriented to all but the day of the week.  Short term memory 
revealed two of three objects after five minutes.  He 
recalled five of the last five presidents.  He was able to do 
serial sevens and able to abstract with a simple and a more 
complex proverb.  Formal judgment was intact, insight fair, 
and intelligence average.  The veteran was assessed a GAF of 
60.  The diagnosis was major depression and moderate anxiety.

VA treatment records dated November 6, 2003, indicate the 
veteran was quite distraught since his wife served him papers 
for legal separation.  The veteran indicated the Zoloft was 
helpful during the year that he took it regularly in the he 
did not feel as stressed.  Now; however, in the past several 
months he had been taking it very irregularly and reported 
Desyrel was too sedating.  

The examination showed the veteran to be alert and oriented 
to person, place, time, and situation.  Mood was depressed 
and anxious.  Affect was appropriate to mood and thought 
content.  Thinking style was organized.  There were no 
delusions, audio/visual hallucinations, or homicidal 
ideation.  He had suicidal ideation, but stated suicide was 
not an option due to his strong religious beliefs and because 
of wanting to be here for his children.  He had no current 
suicidal ideation/intent and had appropriate plans for his 
future.  The veteran was assessed a GAF score of 35.  

VA treatment records show continued treatment for the 
veteran's depression.  In April 2005 treatment records show 
the veteran reported depression.  He reported being close to 
his family.  He indicated on brother was killed in 1990 and 
his mother was murdered in 1992.  He reported having numerous 
lady friends and found that his relationship with God and his 
church were strong sources of support.  He had depressive 
symptoms due to his mother's unsolved murder and his numerous 
injuries.  

The examination showed the veteran's speech was pressured at 
times and his affect was labile.  The veteran reported a 
strong history of suicidal ideation in relation to chronic 
pain issues.  He endorsed fleeting thoughts of suicide by 
shooting himself or jumping off a bridge.  He denied previous 
attempts.  He stated that a strong relationship with the Lord 
would prohibit him from acting on these fleeting thoughts.  
He denied homicidal ideation, plan, or intent.  He denied 
auditory or visual hallucinations, and delusions.  He was 
oriented times four.  His insight and judgment were fair.  
The examiner noted that the veteran had multiple traumatic 
losses with symptoms of depressed mood state and adjustment 
disorder.  He was future oriented and voiced a clear 
understanding of support resources available.  He was future 
oriented and indicated his faith in God would prohibit him 
from acting on what he described as fleeting thoughts.  The 
diagnosis was depression versus an adjustment reaction 
disorder.  The veteran was assessed a GAF score of 45.

At a May 2005 VA examination, the veteran reported he had a 
lot of financial problems and his wife left him in 2003.  He 
had become depressed because of these difficulties arising 
out of his back problems.  He had been down and discouraged 
with loss of energy and interest.  He had had suicidal 
thoughts at times.  He had poor sleep and poor concentration, 
and had been more irritable.  The veteran was taking Zoloft.  
He had few friends.  He got out a little bit, but not much.  

The examination showed the veteran to be neatly groomed and 
dressed.  He behaved normally.  He walked with a cane, and 
walked slowly and stiffly.  He was pleasant, cooperative, and 
polite to the examiner.  He had good grammar and good 
vocabulary.  He was spontaneous and logical.  He was not 
inhibited or vague.  He did not have pressured speech, flight 
of ideas, or loose associations.  He did not have 
hallucinations, delusions, paranoia, or ideas of reference.  
He was not homicidal or suicidal, but he had been suicidal in 
the past.  He felt worthless, hopeless, and had low self-
confidence.  He was depressed and had psychomotor 
retardation.  He had anxiety.  He was not having panic 
attacks.  He had some irritability.  He was oriented times 
four and alert.  He knew his date of birth, social security 
number, and address.  He had some problems with 
concentration.  Fund of information was noted as good.  
Judgment was good, insight was fair, and intelligence was a 
little above average.  Coping skills were good.  The veteran 
was assessed a GAF score of 50.

Social Security Administration records and medical reports 
show disorders of the back and mood disorders.  It was noted 
that the veteran had not engaged in substantially gainful 
activity since August 2001 and was found to have impairments 
to include low back and emotional difficulties.

Criteria and analysis

The veteran was granted service connection for his major 
depression in a June 2002 rating decision and was assigned a 
10 percent disability evaluation effective May 16, 2002.  A 
May 2003 Statement of the Case increased the evaluation to 30 
percent effective May 16, 2002.  This disability rating has 
remained in effect since that time.

Major depression is evaluated under the General Rating 
Formula for Mental Disorders.

The 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9440.
 
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.
 
In this case, the evidence shows that the veteran's major 
depression prior to his receipt of treatment on November 6, 
2003 was not manifested by occupational and social impairment 
with reduced reliability and productivity.  He did not 
present evidence of impaired judgment, impaired abstract 
thinking, or panic attacks occurring more than once a week.  
His memory was not impaired, and he did not show signs of 
stereotyped speech.
 
On and after November 6, 2003, however, the veteran's 
symptomatology increased to such a level that the Board finds 
a 50 percent rating to be in order.  While the 
record preponderates against finding occupational and social 
impairment due to deficiencies in most areas because of the 
absence of clinical evidence of obsessional rituals, 
illogical speech,  near-continuous panic or near 
continuous depression affecting the ability to 
function independently, spatial disorientation, or a neglect 
of personal appearance and hygiene; the record does show some 
evidence of suicidal ideation, a depressed mood, and 
psychomotor retardation.  He further shows some problems with 
concentration, and only fair insight.  Finally, the assigned 
scores under the global assessment of functioning scale 
support an increased rating.  Accordingly, the Board 
concludes that a 50 percent rating for major depression is 
warranted from November 6, 2003, under the doctrine of 
reasonable doubt.

D.  Allergic rhinitis

Background

At a May 2002 VA examination, the examiner found 80 to 90 
percent blockage of the nasal passage due to swelling in the 
nasal tissue.  

At a November 2002 VA examination, the veteran reported his 
allergic rhinitis interfered with his breathing and it seemed 
to be a seasonal problem.  The examiner found a 10 percent 
nasal obstruction bilaterally.  Examination of the pharynx 
was normal; there was no injection found; speech was normal; 
and there were no signs of laryngitis.

At a May 2005 VA examination, the veteran reported allergic 
attacks in the spring, but some in summer and fall.  He was 
relatively symptom free of his allergic rhinitis in the 
winter.  He did not have any problem breathing through his 
nose.  He did not have any purulent discharge.  He indicated 
he was on Nasonex Nasal Inhaler and it worked great.  He 
reported it controlled at least 75 percent of his allergic 
rhinitis symptoms.  Examination showed the external nose to 
be straight and symmetrical.  Nasal septum was straight.  He 
had an excellent nasal airway bilaterally.  Nasal turbinates 
were normal size and color.  There was no pus, polyps, or 
blood seen in either nasal cavity.  

Criteria and analysis

The veteran was granted service connection for allergic 
rhinitis in a rating decision dated June 2002 and was 
assigned a 10 percent disability evaluation effective May 16, 
2002.  This rating has remained in effect since.  

Allergic or vasomotor rhinitis warrants a 30 percent rating 
where there are polyps. A 10 percent rating is warranted 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Review of the evidence of record shows that examiners have 
found there are no polyps, which forecloses the possibility 
of a rating greater than 10 percent for the veteran's 
allergic rhinitis under Diagnostic Code 6522.



E.  Anterior cruciate ligament (ACL) tear deficiency, left 
knee

Background

At a May 2002 VA examination, it was noted the veteran used a 
brace, especially during vigorous physical activity, or even 
during normal extended walking.  He used Tylenol for 
discomfort.  He experienced a giving out sensation.  He 
reported daily left knee pain which waxed and waned 
throughout the day depending on his level of physical 
activity.

The examination showed left knee effusion and there was a 
positive drawer sign.  There was crepitance upon range of 
motion.  There was a lax patella and tenderness throughout 
the left knee joint.  Range of motion was 0 to 130 degrees, 
with pain from 110 to 130 degrees.  X-rays showed no evidence 
of fracture, dislocation or other bone abnormality.  No joint 
fluid was evident.  The knee joint was noted as normal.

At a November 2002 VA contract examination, it was noted that 
the left knee was abnormal; he had an arthroscopic scar.  The 
veteran reported a torn anterior cruciate ligament which had 
not been repaired.  The veteran could flex his left knee 90 
degrees with pain between 30 to 90 degrees of flexion.  He 
could extend his left knee to 0 degrees.  He reported pain in 
his knee.  He had fatigue, weakness, and lack of endurance in 
his left knee.  He had 4/5 weakness across the quadriceps of 
the left knee.  He could lift less than 20 pounds from the 
floor.  He could stand or walk less than 30 minutes.  He 
could sit for less than an hour.  There was no ankylosis of 
the knee joints.  The veteran had a moderately severe drawer 
sign and slight movement on flexion and twisting the lower 
leg, medially or inwardly, there was some movement there; 
slight positive McMurray's test was noted.  X-rays of the 
left knee showed mild degenerative changes.  The left knee 
showed recurrent subluxation, joint effusion at times, and 
crepitus on flexion and extension.  

VA treatment records dated November 2002 to June 2003 show 
continued treatment for the veteran's left knee condition.  A 
December 2002 report showed a mild decrease in range of 
motion.  There was no tenderness and no swelling.  In March 
2003 full range of motion was noted with moderate swelling.  
Insufficiency was noted with the anterior cruciate test.  
Medial lateral ligaments were intact.  A November 2003 VA 
outpatient clinic report was notable for quadriceps atrophy.

VA treatment records dated in 2004 and 2005 show complaints 
of left knee pain.  In March 2005 the veteran had pain on 
extreme flexion of the left knee from 0 to 135 degrees.  
Cruciate ligament was stable and McMurray's and drawer signs 
were negative.  

At a May 2005 VA examination, the veteran reported throbbing 
pain and it felt like his knee went out at times.  It felt 
weak and unstable, as if it were collapsing.  He indicated he 
took Percocet and some muscle spasm treatment.  He stated he 
had constant pain and it was not subject to flare-ups.  He 
used a walking stick which helped with his knee and back 
problems.  He had a stabilizing brace on his knee to help for 
lateral stability.  

The examination showed no fluid or swelling.  He had no pain 
on the left knee to palpation of the patella.  Passive 
movement of the knee caused no pain and there was no 
crepitation.  The knee appeared to be stable.  No drawer sign 
and no lateral instability detected.  The examiner that knee 
motion was performed fairly easily and he did not appear to 
have any great deal of pain doing this.  Left leg strength 
was diminished as compared to the right.  The quadriceps 
strength was less than the right leg, estimated 4/5.  
Repetitive knee movement from a dependent position to an 
extended position 10 times was performed without any problem.  
He was able to do a knee bend about 1/3 of the way down.  He 
was able to stand on his heels and toes normally and was able 
to walk across the room without the aid of the crutch or 
without his knee brace.

X-rays of the knee taken in February 2005 showed some early 
squaring and hypertrophic changes of the medial compartment 
with joint space narrowing, exostosis of the medial femoral 
condyle suggestive of an old medial collateral ligament (MCL) 
injury.  This indicated some degenerative changes, post 
traumatic.  

At a November 2005 VA examination, the veteran's quadriceps 
hamstrings, gastroc, anterior tibials, and perineals were 
adequate but the range of motion of his knees was limited 
while seated.  While seated, he could extend each leg 
approximately 160 degrees.  When standing the lateral range 
of motion was about 10 degrees in either direction and 
similarly extension was about 20 degrees.  The examiner noted 
that range of motion was additionally influenced by pain, 
weakness, fatigue, and lack of endurance.  The diagnosis was 
left knee degenerative joint disease with anterior cruciate 
ligament deficiency.

Social Security Administration records show complaints of 
left knee pain and difficulty standing and squatting.  

Criteria and analysis

By a rating decision dated in June 2002, the veteran was 
granted service connection for his left knee disability and 
granted a 10 percent disability evaluation effective May 16, 
2002.  This evaluation has remained in effect since that 
time.

The Board notes that the veteran is separately rated for 
arthritis of the left knee and has a 10 percent disability 
rating and is not on appeal before the Board.

The veteran's service-connected left knee instability is 
evaluated by as 10 percent disabling under Diagnostic Code 
5257, 38 C.F.R. §§ 4.20, 4.71a.  Under that Code a 10 percent 
rating requires slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation is assigned 
where there is moderate recurrent subluxation or lateral 
instability.  

In this case it is evident that the preponderance of the 
evidence is against entitlement to an increased evaluation.  
Here, a November 2002 examination showed a moderately severe 
Drawer sign.  Notably, however, a March 2003 study revealed 
intact medial lateral ligaments; a March 2005 study revealed 
no evidence of either a Drawer or McMurray sign, as well as a 
stable cruciate ligament; and a May 2005 examination revealed 
that the knee appeared to be stable.  Hence, after balancing 
the positive and the negative evidence record, the Board 
concludes that the preponderance of the clinical evidence is 
against finding that a left knee anterior cruciate ligament 
deficiency is manifested by more than slight recurrent 
subluxation or instability.  Accordingly, an increased rating 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 30 percent from May 
16, 2002 for postoperative residuals of a L5-S1 diskectomy 
and fusion is denied.

Entitlement to an evaluation in excess of 10 percent for left 
shoulder impingement with degenerative joint disease from May 
16 to August 21, 2002 is denied.

Entitlement to an evaluation in excess of 20 percent for left 
shoulder impingement with degenerative joint disease from 
August 22, 2002 is denied.

Entitlement to an evaluation in excess of 30 percent for 
major depression between May 16, 2002 and November 5, 2003, 
is denied.
 
Entitlement to a 50 percent evaluation for major depression 
from November 6, 2003, is granted subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent from May 
16, 2002 for allergic rhinitis is denied.

Entitlement to an evaluation in excess of 10 percent from May 
16, 2002 for a left knee ACL tear deficiency, is denied.


REMAND
 
The veteran claims entitlement to an increased rating for 
hemorrhoids with a history of anal fissures.  While he has 
been seen for several VA examinations, none of these 
examinations adequately discusses the presence or absence of 
anemia, despite an apparent low red blood cell count on 
laboratory study in June 2003.  Indeed, it does not appear 
that the veteran has been examined for the presence or 
absence of anemia following this finding, and there is no 
current evidence addressing the presence or absence of 
anemia.  Hence, the examinations are inadequate for rating 
purposes, and further development is required.
 
Finally, in light of the development necessary concerning the 
appellant's claim for an increased evaluation for 
hemorrhoids, and the assignment of a 50 percent evaluation 
for major depression effective from November 6, 2003 it is 
premature for the Board to adjudicate the claim of 
entitlement to an earlier effective date for a total 
disability evaluation based on individual unemployability due 
to service connected disorders until the foregoing 
development is conducted and the foregoing allowance is 
implemented.

Therefore, this case is REMANDED for the following action

1. The RO must contact the veteran and 
request that he submit any additional 
evidence, not already of record, 
supporting his claim for an increased 
rating for hemorrhoids with a history of 
anal fissures.  The RO should ensure that 
all VA records are associated with the 
claims file.

2.  Thereafter, the RO should schedule 
the veteran for  a VA examination to 
determine the nature and extent of the 
veteran's hemorrhoids.  All indicated 
studies must be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets the examiners are to provide a 
detailed review of the veteran's 
pertinent medical history and current 
complaints.  The examiner must discuss 
the presence or absence of fissures, 
persistent bleeding, and/or secondary 
anemia due to hemorrhoids.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA. 38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).

6.  Thereafter, the RO should 
readjudicate the remaining claims at 
issue based on all the evidence of 
record.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


